Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 17, 2014

                                      No. 04-14-00858-CV

                                 IN THE INTEREST OF DM,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-01692
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The reporter’s record is due to be filed on December 19, 2014. The court
reporter has filed a notification of late record requesting a twenty-day extension to January 8,
2015, to file the record. Because each extension in an accelerated appeal must not exceed ten
days, TEX. R. APP. P. 35.3(d), the request is GRANTED IN PART. The reporter’s record must
be filed no later than December 29, 2014.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court